DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-17 are currently pending.
All claims are rejected. 

Response to Arguments
Applicant remarks on page 5 of Applicant’s responses filed 07/11/2022 that Chapelon (US 5720287) does not teach that the flexible container 20 does not completely surround the treatment transducer 26 in all directions. 
Applicant’s remarks have been fully considered and found persuasive, therefore the rejection based on Chapelon has been withdrawn. 
However, upon further consideration and searching, new grounds of rejections have been issued in view of newly found prior art, Hassler, D., (US 5025789) which teaches a shockwave generator (transducer 30) completely surrounded in all directions by a container (flexible sack 24 and housing 16) as illustrated in fig. 2.
Therefore, the claims stand rejected. 

Withdrawn Objections
The objections made to the drawings have been withdrawn pursuant of Applicant’s responses filed 07/11/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Hassler, D., (US 5025789).

Regarding claim 1, Ein-Gal teaches in Figs. 1-3 a shockwave system (10) comprising: 
a shockwave transducer (12) comprising a shockwave generating portion (14) operable to generate shockwaves and a transducer interface (16). 
However, Ein-Gal does not teach the transducer interface comprising a container whose outer contour comprises a tissue contacting portion which is configured to directly contact an inner wall of a cavity in a patient, said container being at least partially filled with a liquid which is capable of transmitting shockwaves from said shockwave generating portion through said tissue contacting portion to the inner wall of the cavity;
In the same field of ultrasound therapy devices, comprising a transducer, and other necessary elements, as shown in Fig. 9, Chapelon teach (Fig. 1 and 9) a transducer interface comprising a container (flexible casing 20) whose outer contour comprises a tissue contacting portion (deformable region 21) which is configured to directly contact an inner wall of a cavity in a patient (“a treatment probe that comprises a rigid wall at least partially surrounding its transducers…” (Col. 5, lines 44-46), “said treatment apparatus for a target region inside the body of a mammal.” (Col. 5, lines 60-63)). Chapelon further teach said container being at least partially filled with a liquid capable of transmitting said shockwaves from said shockwave generating portion through said tissue contacting portion to the inner wall of the cavity (Claim 3, Col. 18, line 27) “…the therapy transducer and the imaging transducer arranged inside a flexible membrane filled with an acoustic-coupling liquid such as water or an oil.” (Claim 3, Col. 18, line 27)). Note that the flexible membrane containing the transducers and the liquid corresponds to the container of the present application and further corresponds to “said container completely surrounding said shockwave generating portion in all directions.” The arrangement shown in Fig. 9 is configured to contact an inner wall of a cavity and, in use, will transmit ultrasonic waves from the wave-generating transducer through the surrounding liquid into the body cavity. This corresponds to the transmitting said shockwaves from said shockwave generating portion through said tissue contacting portion in the present application. See, for example, the prostate treatment by rectal access set forth in Col. 9, lines 8-27. 
It would have been obvious to those skilled in the art before the effective filing date to modify Ein-Gal by including a transducer interface comprising a container whose outer contour comprises a tissue contacting portion which is configured to directly contact an inner wall of a cavity in a patient, said container being at least partially filled with a liquid which is capable of transmitting shockwaves from said shockwave generating portion through said tissue contacting portion to the inner wall of the cavity; wherein said container completely surrounds said shockwave generating portion in all directions, as taught by Chapelon, in order to improve shock wave transmission and in turn improve the quality of the treatment being performed.
It would have been obvious to one of ordinary skill in the art to further modify the device of Ein-Gal’414 to include the reservoir, as taught by Chapelon, to house the acoustic coupling liquid because when the liquid is pumped from the reservoir, the transducers are cooled by the fluid flow in the probe and the portion that is to contact he patient is inflated, allowing for comfortable contact with the patient. This ultimately ensures that the ultrasound delivered by the transducers passes to the region to be treated (Col. 9, lines 2-7).
Modified Ein-Gal does not teach wherein said container completely surrounds said shockwave generating portion in all directions.
However, Hassler teaches shock wave source for use in lithotripsy has an electromagnetic shock wave source with the ultrasound head of an ultrasound locating system centrally disposed within the source (see abstract), including a container (flexible sack 24 and tubular housing 16 of fig. 2) wherein said container (flexible sack 24 and tubular housing 16 of fig. 2) completely surrounds said shockwave generating portion (ultrasound head 30 of fig. 2) in all directions (see fig. 2 and col. 4, lines 8-11 and col. 3, lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Ein-Gal’s shockwave system as modified by Chapelon, such that container completely surrounds said shockwave generating portion in all directions, as taught by Hassler, hence allowing precise observation and localization of the calculi (col. 1, lines 46-51) due to its compact structure (col. 1, lines 52-54). 

Regarding claim 3, Ein-Gal modified by Chapelon and Hassler teach the shockwave system that is suitable for treatment for a target region inside the body. 
Ein-Gal does not teach herein said liquid is in fluid communication with a reservoir and a fluid controller for increasing or decreasing a volume of said liquid in said container. 
However, Chapelon further teaches (Fig. 1, ref. 13) that the liquid is in fluid communication with a reservoir (13) (“…a liquid reservoir associated with a pump…” (Col. 8, lines 20-21), with the liquid reservoir corresponding to the claimed “said liquid in fluid communication with a reservoir”) and a fluid controller for increasing or decreasing the volume of said liquid in said container (“pressurization means such as a pump, which are not illustrated, may cause the amount of liquid 63 to vary so as to modify the shape of membrane 62.” (Col. 12, lines 40-44))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Ein-Gal’414 to include a fluid controller for increasing or decreasing the volume of said liquid in said container, as taught by Chapelon, in order to vary the amount of liquid and modify the shape of the container (Col. 12, lines 40-44).

Regarding claim 7, modified Ein-Gal further teaches “a magnet operable to induce a magnetic field in said shockwave generating portion.” Claim 7 of the present application is identical to claim 7 of the prior published Ein-Gal patent application.

Regarding claim 8, modified Ein-Gal teaches “a pulser operable to deliver electric current pulses to said shockwave generating portion…” as in claim 10 of the prior published Ein-Gal patent application.

Regarding claims 9 and 11, modified Ein-Gal teach system set forth above but fail to teach that the shockwaves propagate radially in said liquid in said container (claim 9) and said shockwave generating portion is cylindrical (claim 11).
In the same field of ultrasound therapy, Chapelon ‘287 further teaches the cylindrical transducer shape, as shown in Fig. 6C, element 56. 
It would have been obvious to those skilled in the art before the effective filing date to further modify modified Ein-Gal to incorporate this cylindrical shape, as taught by Chapelon, in order to generate a treatment field which spans multiple directions. Based on this cylindrical configuration, the waves will necessarily propagate radially outward from the cylinder, as applicable to claim 9.

Regarding claim 10, modified Ein-Gal teach the device set forth above but fail to teach that the walls of the container are flexible and the container is inflatable.
In the same field of ultrasound therapy, Chapelon teach (Claim 3, Col. 18, lines 24-27 and Col. 15, lines 29-34; Col. 9, lines 13-15) the flexible and inflatable container. Claim 3 of Chapelon ‘287 teaches its transducers to be “arranged inside a flexible membrane.” Further, in Col. 15, lines 29-34 of Chapelon ‘287, “Provisions can also be made for endocavital probe 20' to be terminated at its forward end by a flexible membrane 120' defining an inner volume in which therapy transducer 30' and imaging transducer 40' are respectively disposed in a displaceable manner, said cavity being filled with an acoustic coupling liquid 122' such as water, in particular degassed water, or an oil.” Col. 9, lines 13-15 of Chapelon state “The flexible casing is then inflated by supplying liquid from the pump.” 
It would be obvious to one skilled in the art before the effective filing date modify modified Ein-Gal to provide the membrane or container as flexible or inflatable, as taught in Chapelon et al.  ‘287, in order to change the volume and the pressure of the container without changing the position of the transducer. This is due to the purpose of maintaining the optimal relationship between the liquid pressure and the focal length of the transducer, which is consistent with the disclosure of Col. 12, lines 35-46 of Chapelon.

Regarding claim 13, modified Ein-Gal teaches ([0042] and claim 2) an acoustic matching layer in that “the layer containing the patient which incorporates acoustic impedance close to that of the patient, so as to minimize the wave reflection at the interface with the patient and the associated damage to the skin of the patient.” Claim 2 in the published patent Ein-Gal is identical to Claim 13 of the present application with the iteration of “tissue” in the published patent application being replaced with “inner wall of the cavity” in the present application. The "inner wall of the cavity" in the present application represents a tissue.

Regarding claim 14, modified Ein-Gal teach the device set forth above but fail to teach a pressure sensor configured to sense a pressure of said liquid and a pump configured to pump said liquid.
In the same field of ultrasound therapy, Chapelon further teach (Col. 12, lines 54-57) “One could also determine the focal length from measurement of the pressure of liquid 63 used to inflate the membrane, after carrying out previous calibration.” Measurement of the pressure of the liquid implies the presence of a pressure sensor in order to maintain the optimal pressure for the optimal focal length.
It would be obvious to one skilled in the art before the effective filing date to modify modified Ein-Gal by including a pressure sensor in the configuration, as taught by Chapelon, to ensure the optimal relationship is maintained between focal length and the liquid pressure, which is consistent with the goals of Chapelon. 
Further, Chapelon also teaches (Fig. 1, ref. 13) a pump (14) configured to pump said liquid. Chapelon states (Col. 12, lines 40-44) “pressurization means such as a pump, which are not illustrated, may cause the amount of liquid 63 to vary so as to modify the shape of membrane 62. This leads to a modification in the focal length of transducer 60.” In Col. 12, lines 66-67 and Col. 13, lines 1-4, Chapelon implies the volume change by stating “The transducer in Fig. 7 enables the focal length of the transducer to be varied, for performing treatment at a varying depth without having to move the transducer or modify the size of the ultrasound radiation entry surface in the region to be treated. This has the advantage of avoiding mechanical systems and limits the danger of burning.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of modified Ein Gal ‘414 to include both the pressure sensor and the pump to regulate the volume of the acoustic coupling liquid, as taught by Chapelon, because of the inverse relationship between the liquid pressure and the focal length of the transducer (Col. 2, lines 54-62). The angle of refraction is dependent on the relative difference between the indices of refraction of the incoming medium and the medium of the lens.

Regarding claim 15, both Ein-Gal and Chapelon exploit their devices for applying pressure pulses to a patient for treatment. The probe of Chapelon in Fig. 9 is specifically adapted to be introduced into a cavity, as in Claim 28 of Chapelon (Col. 20, lines 4-5, 30-32, and 47-48). Introducing the device of resulting from the combination of Ein-Gal, Chapelon and Hassler into a cavity, as set forth with respect to Claim 1, will necessarily result in generating shockwaves through the transducer interface to an inner wall of the treatment cavity of the patient. See Claim 28 of Chapelon: “a method for treating a target region inside the body of a mammal…introducing said probe into a cavity until said therapy transducer in its treatment position is substantially facing said target region” and “delivering ultrasonic treatment waves during a predetermined interval necessary for performing said treatment.”

Regarding claim 16, modified Ein-Gal teaches (Fig. 1, ref. 16) teaches that the outer contour of said container comprises cascaded layers having different acoustic impedance. In paragraph [0042], Ein’414 states “…transducer interface (coupling interface) 16 arranged to contact a tissue 18 of a patient…” showing that the interface is synonymous with the outer contour that is contacting the patient. Ein ‘414 further states “The coupling interface may incorporate multiple cascaded layers, each incorporating a respective acoustic impedance so as to provide adequate waves propagation in the coupling interface. The layer contacting the patient incorporates acoustic impedance close to that of the patient, so as to minimize waves' reflection at the interface with the patient and the associated damage to the skin of the patient (Para. [0042]). 


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Hassler (US 5025789), as applied to claim 1 above, and further in view of Demarais, et al., (US 20130012867).

Regarding claim 2, modified Ein-Gal teaches the shockwave system that is suitable for treatment for a target region inside the body.
Ein-Gal, Chapelon and Hassler fail to teach a heater configured to heat said outer contour of said container, said heater being located in a wall of said container, wherein said heater comprises a resistance heater, a thermoelectric heater, or an induction heater.
However, Demarais teaches a treatment apparatus (300 of figs. 5A and 5B) for treating the lumen of a body (see abstract) including a guide catheter or sheath 303, positioning element 304, which is inflatable (paragraph 40) and heating electrodes 307 for heating target fibers through the positioning element(paragraph 37), where according to paragraph 41, the electrodes 307 “may, for example, be affixed to the inside surface, outside surface or at least partially embedded within the wall of the positioning element (see FIGS. 5A and 5B)”. 
Demarais further discloses in paragraph 37 that the electrode element 306 may comprise Peltier electrodes, which is a thermoelectric heater, for heating or cooling the target. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Ein-Gal’s apparatus, as modified by Chapelon and Hassler, to include a heater comprising a thermoelectric heater, as taught by Demarais, to bring the heater sufficiently close to the target tissue for effective therapy (see paragraph 8-9 of Demarais).

Regarding claim 5, Ein-Gal modified by Chapelon, Hassler and Demarais teaches the shockwave system that is suitable for treatment for a target region inside the body. 
Ein-Gal modified by Chapelon and Hassler fails to teach a thermal sensor in communication with a controller coupled to the heater for controlling the temperature of the outer contour of said container. 
However, Demarais further teaches that the treatment apparatus (300 of figs. 5A and 5B) for treating the lumen of a body (see abstract) includes a thermal sensor (i.e. see paragraph [0042] of Demarais, referring to thermal sensors (i.e. thermocouples 310) “for monitoring the temperature or other parameters of the target tissue, the non-target tissue, the electrodes, the positioning element and/or any other portion of the apparatus 300 or of the patient's anatomy”, the positioning element being the claimed container, wherein measured temp can be used as feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Ein-Gal’s apparatus, as modified by Chapelon, Hassler and Demarais above, to include a thermal sensor in communication with a controller coupled to the heater for controlling the temperature of the outer contour of said container, as taught by Demarais, in order to maintain the parameter(s) below a desired threshold, for example, a threshold that may cause injury to the non-target tissues (see paragraph 42 of Demarais).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Hassler (US 5025789), as applied to claim 1, and further in view of Martin (US 6217530) (“Martin ‘530”).

Regarding claim 12, modified Ein-Gal teaches the shockwave system that is suitable for treatment for a target region inside the body. However, these references do not teach the conical shape of the transducer. In the same field of ultrasound therapy devices, comprising a transducer, Martin ‘530 teaches (Fig. 1A, ref. 101) the conical shaped shockwave generating portion. The abstract and Col. 3, lines 18-20 of Martin ‘530 teach “the use of solid tapered cones mounted to a preferably concave, spherically curved, piezoelectric ultrasound transducer which focuses and concentrates the ultrasound energy to a narrow tip so very high levels of ultrasound can be delivered to the tissue adjacent to the tip.” 
It would have been obvious to those skilled in the art before the effective filing date to modify modified Ein-Gal by incorporating this shape, as taught by Martin ‘530 in order to generate a treatment field which spans multiple directions. Based on this conical configuration, the waves will necessarily propagate radially outward from the cone.


Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Hassler, as applied to claim 15 above, and further in view of Kochavi, et al., US 20100168567.

Regarding claim 17, modified Ein-Gal teach the device set forth above but fail to teach increasing or decreasing the volume of said liquid in said container in accordance with a treatment plan.
 In the same field of ultrasound therapy devices, Kochavi et al. teach (Fig. 2, 3a) increasing or decreasing the volume of said liquid in said container in accordance with a treatment plan (“Pumping and heating apparatus 200 is connectable to warming sleeve 110 via flexible pipes 246 and 256… pumping and heating apparatus 200 comprises an open liquid container 210 which acts as a reservoir for circulating liquid… In this case, controller 230 may control cooling of the circulating liquid. Pump 240 draws liquid from liquid container 210 through inlet 251 and pumps it to the warming sleeve through outlet pipe 252. The liquid returns to liquid container 210 through liquid return pipe 242.” (Para. [0093]-[0097]), “Optional controller 340 controls liquid flow and temperature, receiving temperature reports from optional temperature sensor 360, and sending commands to pump 334 and heater 332.” (Para. [0103]), “The invention is, in general, relevant to thermal protection of any tissues undergoing thermal treatment in proximity to an ultrasound probe used to visualize tissues. Thus, methods and devices of the present invention are relevant to treatment of the vagina, the esophagus, to treatment of additional locii adjacent to the rectal cavity, to treatment of external walls of a uterus etc. For example, one might use the devices presented here to warm the vagina and/or the rectum while treating posterior fibroids of the uterus, or cervical cancer. Similarly, although the following discussion is primarily addressed to the exemplary context of protecting tissues from damage by cold, all of those embodiments below which refer to protecting tissues using an object heated by a flow of heated fluid during cryosurgery are also useful in protecting tissues by cooling utilizing a flow of cooled fluid during heat-producing forms of ablative surgery.” (Para. [0072]-[0073]), “Circulating warm fluid through the fluid flow path shown by the arrows in FIG. 5 provides thermal protection for the rectal wall during cryogenic treatment of organs near the rectum, for example during cryogenic treatment of the prostate. Circulating liquid may be warmed and pumped by apparatus similar to that presented in FIGS. 2 and 3a, and discussed hereinabove. Similarly, thermal protection of the rectum wall during hot thermal treatment of organs near the rectum (e.g. during High Intensity Focused Ultrasound treatment) may be provided by pumping cooled water through sleeve 510.” (Para. [0119]), note that according to what is necessary during the cryogenic treatment of organs the water may be warmed or cooled and pumped to the sleeve (i.e. tissue contacting portion)). 
It would be obvious to one skilled in the art before the effective filing date to modify modified Ein-Gal by increasing or decreasing the volume of said liquid in said container in accordance with a treatment plan, as taught by Kochavi et al., in order to protect the organs near the treatment area from extreme temperatures (Para. [0119]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793